                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 ANTONIO D. McCASTER,

                      Plaintiff,

                      v.                           CAUSE NO.: 3:18-CV-1043-JD-MGG

 STATE OF INDIANA, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Antonio D. McCaster, a prisoner without a lawyer, filed a complaint against the

State of Indiana and Judge Steven P. Meyer. “A document filed pro se is to be liberally

construed, and a pro se complaint, however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers . . .” Erickson v. Pardus,

551 U.S. 89, 94 (2007). Nevertheless, pursuant to 28 U.S.C. § 1915A, this court must

review the complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim, or seeks monetary relief against a defendant who is immune from such relief. “In

order to state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, McCaster alleges that, on November 14, 2016, he filed a civil

case in Tippecanoe County Superior Court against various State officials in connection

with his State criminal conviction. Judge Meyer presided over the case and had also

presided over the underlying criminal case, which, McCaster alleges, presented a
conflict of interest. On February 26, 2018, despite McCaster’s demand for a jury trial,

Judge Meyer granted summary judgment against McCaster and dismissed his case.

McCaster asserts that Judge Meyer violated his Seventh Amendment right to a jury trial

and seeks money damages.

       McCaster names the State of Indiana as a defendant. The Constitution’s Eleventh

Amendment provides: “The Judicial Power of the United States shall not be construed

to extend to any suit in law or equity, commenced or prosecuted against one of the

United States by Citizens of another State, or by Citizens or Subjects of any Foreign

State.” The Eleventh Amendment bars “a suit by a citizen against the citizen’s own State

in Federal Court.” Johns v. Stewart, 57 F.3d 1544, 1552 (7th Cir. 1995). The Eleventh

Amendment’s jurisdictional bar extends to state agencies, such as the Department of

Correction, as well as to the State itself. See Kashani v. Purdue University, 813 F.2d 843

(7th Cir. 1987). A State may elect to waive its Eleventh Amendment immunity, but the

State of Indiana has not. Meadows v. State of Indiana, 854 F.2d 1068, 1069 (7th Cir. 1988).

Therefore, McCaster may not proceed against the State of Indiana.

       McCaster also names Judge Meyer as a defendant. “A judge has absolute

immunity for any judicial actions unless the judge acted in absence of all jurisdiction.”

Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). “A judge will not be deprived of

immunity because the action he took was in error, was done maliciously, or was in

excess of his authority; rather, he will be subject to liability only when he has acted in

the clear absence of all jurisdiction.” Stump v. Sparkman, 435 U.S. 349, 359 (1978).




                                              2
Because McCaster asserts a claim against Judge Meyer in connection with his judicial

duties, judicial immunity applies, and McCaster cannot proceed against Judge Meyer.

       Moreover, even setting aside judicial immunity, McCaster does not describe a

constitutional violation. “When there are no disputes of material fact, the court may

enter summary judgment without transgressing the Constitution.” BMG Music v.

Gonzalez, 430 F.3d 888, 892 (7th Cir. 2005). “The Seventh Amendment does not entitle

parties to a jury trial when there are no factual issues for a jury to resolve.” Burks v.

Wisconsin Dep’t of Transp., 464 F.3d 744, 759 (7th Cir. 2006). “The Due Process Clause

guarantees litigants an impartial judge, reflecting the principle that no man is permitted

to try cases where he has an interest in the outcome.” Franklin v. McCaughtry, 398 F.3d

955, 959 (7th Cir. 2005). “To prove disqualifying bias, a petitioner must offer either

direct evidence or a possible temptation so severe that we might presume an actual,

substantial incentive to be biased.” Id. at 960. In the complaint, McCaster does not

suggest that Judge Meyer overlooked any material factual dispute, nor does he suggest

that Judge Meyer had any personal interest in the outcome of his civil case.

       Though it is usually necessary “to give pro se litigants one opportunity to amend

after dismissing a complaint[,] that’s unnecessary where, as here, it is certain from the

face of the complaint that any amendment would be futile or otherwise unwarranted.”

Carpenter v. PNC Bank, Nat. Ass’n, 633 Fed. Appx. 346, 348 (7th Cir. 2016); Luevano v.

Wal-Mart, 722 F.3d 1014 (7th Cir. 2013); Hukic v. Aurora Loan Servs., 588 F.3d 420, 432

(7th Cir. 2009) (“[C]ourts have broad discretion to deny leave to amend where . . . the

amendment would be futile.”).


                                              3
       For these reasons, the court DISMISSES this case pursuant to 28 U.S.C. § 1915A

because it does not state a claim.

       SO ORDERED on February 20, 2019

                                                   /s/ JON E. DEGUILIO
                                               JUDGE
                                               UNITED STATES DISTRICT COURT




                                           4
